Exhibit 10.1


MASTER SERVICES AGREEMENT
This Master Services Agreement (this “Agreement” or “MSA”) is made effective as
of July 1, 2020 (the “Effective Date”) by and between OPIANT PHARMACEUTICALS,
INC., with principal executive offices at 233 Wilshire Blvd., Suite 280, Santa
Monica, CA 90401 (“Client”) and SUMMIT BIOSCIENCES INC., with principal
executive offices at Coldstream Research Campus, 1513 Bull Lea Road, Lexington,
Kentucky 40511 (“Service Provider” or “Summit”). Client and Service Provider are
sometimes referred to individually herein as a “Party” and collectively as the
“Parties.”
WHEREAS, the Client is engaged in the development of a nasal spray product for
the treatment of opioid overdose;
WHEREAS, the Service Provider is engaged in nasal spray pharmaceutical product
development and manufacturing and related matters; and
WHEREAS, the Client wishes to engage the Service Provider to provide such
services, and the Service Provider wishes to provide such services to the
Client.
NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions contained herein and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties
hereby agree as follows:
1.
DEFINITIONS

(a)
“Applicable Laws” means U.S. and/or foreign federal, state and local laws,
rules, regulations, guidelines and industry standards, including, without
limitation, the Act (as defined below) and applicable FDA and DEA regulations
and guidelines, regulatory requirements, cGMPs, the Prescription Drug Marketing
Act (“PDMA”), the Federal Anti-Kickback Statute, the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”), the Drug Supply Chain
Security Act (“DSCSA”) and Drug Enforcement Administration (“DEA”) regulations,
as may be applicable to a particular product, Service Provider’s or Client’s
facilities, the applicable Project or the Services, as the case may be.

(b)
“Act” or “FDCA” means the United States Food, Drug and Cosmetic Act, as amended,
and regulations promulgated thereunder or any applicable governmental
regulations.

(c)
“Affiliate” means any corporation or non-corporate entity that controls, is
controlled by, or is under common control with the applicable Party. A
corporation or non-corporate entity shall be regarded as in control of another
corporation if it owns or directly or indirectly controls at least fifty percent
(50%) of the voting shares of the other corporation or (a) in the absence of the
ownership of at least fifty percent (50%) of the voting shares of a corporation
or (b) in the case of a non-corporate entity, has the power to direct or cause
the direction of the management and policies of such corporation or
non-corporate entity, as applicable.

(d)
“API” means the active pharmaceutical ingredient for the Product.

(e)
“Certificate of Analysis” means, for each batch of Product produced, a document
prepared by Service Provider setting forth the measured and observable
characteristics of Product from the batch, and confirming that such batch meets
the Specifications.






--------------------------------------------------------------------------------

Exhibit 10.1


Each Certificate of Analysis shall include: (a) a listing of tests performed by
or on behalf of Service Provider, test date(s), and test results, and a
certification of the accuracy of each of the foregoing; and (b) a reference to
or inclusion of the related Certificate of Compliance. The Parties shall from
time to time agree upon a format or formats for the Certificate of Analysis to
be used under this Agreement.
(f)
“Certificate of Compliance” means, for each batch of Product produced, a
document prepared by Service Provider: (a) listing the manufacturing date,
unique batch number, and quantity of Product in such batch, and (b) certifying
that such batch was manufactured in accordance with cGMPs and all Applicable
Laws. The Parties shall from time to time agree upon a format or formats for the
Certificate of Compliance to be used under this Agreement.

(g)
“Client Intellectual Property” means all Intellectual Property and embodiments
thereof owned by or licensed to Client as of the Effective Date or developed by
or on behalf of Client other than in connection with this Agreement.

(h)
“Commercialization” means, with respect to a Product, activities directed to
obtaining pricing and reimbursement approvals, carrying out post-marketing
studies, and marketing, promoting, distributing, importing, exporting, offering
for sale or selling a Product.

(i)
“Confidential Information” means all information disclosed by the Disclosing
Party (or on such Party’s behalf) to the Receiving Party, whether directly or
indirectly, in writing, orally, electronically or by drawings or inspection of
equipment, products, facilities, software or other property of the Disclosing
Party, including, but not limited to, any information, regardless of form,
proprietary to or maintained in confidence by the Disclosing Party, including,
without limitation, any information, technical data or know-how, formulae,
manufacturing, discoveries, ideas, inventions, software, equipment, designs,
drawings, specifications, techniques, processes, research, development, business
plans or opportunities, business strategies, marketing plans, future projects or
products, sales data, procedures, and information relating to prices, finances,
costs, suppliers, service providers, customers and employees. For clarity, the
Service Provider Intellectual Property and Process Inventions are deemed to be
the Confidential Information of Service Provider, and the Client Intellectual
Property and Product Inventions are deemed to be the Confidential Information of
Client.

(j)
“Force Majeure” means all incidences beyond the reasonable control of either
Party and which have a material adverse effect on the ability of such Party to
perform under this Agreement, including, but not limited to: failure of power or
other utility or sanitary supplies; fire; flood; earthquake; explosion;
pandemics; riot; civil insurrection or unrest; terrorist activity; war and the
regulations of any governmental, national or trans-national authority.

(k)
“cGMPs” means the then-current good manufacturing practices required by the FDA,
as defined in 21 C.F.R. Parts 210 and 211 and the regulations promulgated
thereunder, for the manufacture and testing of pharmaceutical materials, and
comparable laws or regulations applicable to the manufacture and testing of
pharmaceutical materials in jurisdictions outside the U.S., as they may be
updated from time to time. cGMPs shall include applicable quality guidelines
promulgated under the International Conference on Harmonization.






--------------------------------------------------------------------------------

Exhibit 10.1


(l)
“Governmental Entity” means any arbitrator, court, judicial, legislative,
administrative or regulatory agency, commission, department, board or bureau or
body or other governmental authority or instrumentality or any person or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, whether foreign, federal, state,
provincial, local or other (including without limitation any domestic or foreign
governmental regulatory authority involved in the regulation of or granting of
approvals for the manufacture, storage, sale, distribution, reimbursement and/or
pricing of a pharmaceutical product such as the United States Food and Drug
Administration (“FDA”)).

(m)
“Intellectual Property” means all intellectual property, whether or not
patented, including without limitation, data, ideas, information, technology,
tangible materials, methods, processes, know-how, trade secrets, designs,
concepts, technical information, manuals, standard operating procedures,
instructions, formulations, specifications, developments, inventions and
improvements.

(n)
“Invention” means any Intellectual Property developed by Service Provider solely
or jointly in connection with a PSA.

(a)
“Label”, “Labeled” or “Labeling” means all labels and other written, printed or
graphic matter upon (i) the Product or any container or wrapper utilized with
the Product or (ii) any written material accompanying the Product, including
without limitation, package inserts.

(b)
“Latent Defect” means a defect in Manufacture that is not discoverable upon a
reasonable inspection of the Product including, but not limited to, loss of
stability, separation or discoloration.

(c)
“Losses” shall mean all claims, losses, judgments, obligations, liens, fines,
penalties, amounts paid in settlement, liabilities, damages, costs and expenses,
including reasonable legal fees, and other costs of defense.

(d)
“Manufacture” and “Manufacturing” and other forms of such words, when used in
connection with the Product, shall refer to the manufacturing, processing,
handling, packaging, labeling, storage, disposal and quality control testing
(including in-process, release and stability testing) of the Product and the
API, raw materials and components used in connection therewith.

(e)
“Manufacturing Facility” or “Facility” shall mean Service Provider’s facilities.

(f)
“Manufacturing Specifications” shall mean the written specifications for the
Product, including but not limited to its testing and production, as agreed with
the Client.

(g)
“Packaging” means all primary containers and secondary packaging, including
cartons, shipping cases and other like matter used in packaging or accompanying
the Product.

(h)
“Packaging Specifications” shall mean all of the written requirements for the
Labeling and Packaging of the Product, as agreed with the Client.

(i)
“Product” has the meaning ascribed to it in the applicable PSA.






--------------------------------------------------------------------------------

Exhibit 10.1


(j)
“Product Invention” means any Invention resulting from the Services that relies
on Client’s Confidential Information or is specific to the Product.

(k)
“Process Invention” means any Invention other than Product Inventions,
including, without limitation, (i) analytical methods, processes, information
and technology relating to developing, formulating, manufacturing, filling,
processing, packaging, analyzing or testing pharmaceutical products; (ii)
generally the Services design processes, procedures and techniques, computer
technical expertise and software programs; and (iii) any Invention that relies
on Summit’s Confidential Information.

(l)
“Regulatory Approval” means, in relation to the Product, the registrations,
authorizations and approvals of any Governmental Entity that are required to be
obtained prior to the marketing, distribution or sale of the Product, to the
extent applicable.

(m)
“Regulatory Requirements” means (a) applicable cGMP, in effect at the particular
time, issued or required by the FDA and other Governmental Entity for the
methods to be used in, and the facilities and controls to be used for, the
manufacture of drugs or pharmaceutical products, and (b) any laws, rules,
guidelines, regulations and standards of Governmental Entities that apply to any
manufacturing, shipment or activities or facilities at which any of the
manufacturing activities hereunder are performed.

(n)
“Quality Agreement” means a written agreement between the Parties which
describes certain quality and regulatory responsibilities relating to the
manufacture and release for sale of the Product by Service Provider to Client.

(o)
“SOPs” means the standard operating procedures or policies of the Service
Provider in effect during the Term of this Agreement, unless otherwise mutually
agreed and described in writing.

(p)
“Specifications” means, with respect to a Product, the Manufacturing
Specifications and the Packaging Specifications.

(q)
“Service Provider Intellectual Property” means all Intellectual Property and
embodiments thereof owned by or licensed to Summit as of the Effective Date or
developed by or on behalf of Summit other than in connection with this
Agreement.

(r)
“Third Party Claim” shall mean any suit, proceeding, claim or demand asserted by
a third Party against an Indemnitee, as defined herein.

(s)
“Unit” shall mean a single completed and packaged tube, bottle, spray unit or
other container of the Product ready for distribution and fully compliant with
all Specifications and Applicable Laws.

2.
SERVICES

(a)
Project. The Service Provider shall provide services from time to time to the
Client as may be requested by the Client and agreed to by the Service Provider
(the “Services”). The scope and nature of such Services shall be described in
individual project scope agreements or statements of work (each, a “Project
Scope Agreement” or “PSA”).  When signed by both Parties, these PSAs form an
integral part of the MSA and are incorporated herein by reference. Each
particular Project Scope Agreement shall: (i) state that such PSA is subject to
the terms and conditions of this Master Services Agreement and is






--------------------------------------------------------------------------------

Exhibit 10.1


incorporated by reference herein; (ii) describe the details of the Services for
each specific project to be performed by the Service Provider, including such
matters as scope of work, compensation, billing schedule and payment terms; and
(iii) be signed by authorized representatives of each Party hereto (with each
PSA being referred to hereinafter as a “Project”).
(b)
Performance. Service Provider shall use commercially reasonable efforts, care
and attention to perform the Services for the Client. The Service Provider will
perform the Services in a timely and professional manner.

(c)
Service Provider’s Compliance with Laws, Standards. Service Provider represents
and warrants the following:

(i)
Service Provider shall perform the Services (and the receipt, processing,
handling and storage of all materials required to perform the Services) in
accordance with (A) a detailed project proposal approved in writing by the
Client and included in the applicable PSA; (B) cGMPs, unless otherwise
explicitly agreed in the applicable PSA), and all Applicable Laws; (C) SOPs; and
(D) the reasonable instructions of the Client to the extent consistent with the
PSA.

(ii)
If the Services include manufacturing, the Product upon release to the Client
(A) will meet the Specifications, (B) will have been manufactured, stored and
shipped in accordance with Applicable Laws, Labeling and Specifications, (C)
will not be defective in materials or workmanship, and at the time of release to
Client, shall be in good, usable and merchantable condition for the uses set
forth in the Labeling and (D) will not be adulterated or misbranded within the
meaning of the Act (clauses (A) through (D), collectively, the “Warranty”).
Manufacturing facilities used by the Service Provider in manufacturing the
Product shall have been inspected by FDA and shall conform, and shall continue
to conform throughout the Term (as hereinafter defined), in all material
respects to Applicable Laws governing such facilities. The Service Provider
shall have good title to the Product and deliverables supplied by Service
Provider hereunder and shall pass such title to the Client, free and clear of
all security interests, liens, or other encumbrances of any kind or character.

(d)
Client’s Compliance with Laws, Standards. Client represents and warrants that
Client conduct its activities, including, without limitation, use, storage,
handling, shipment and Commercialization of the Product, in accordance, in all
material respects, with Applicable Laws.

(e)
Materials and Resources. Except for Client-supplied materials and as otherwise
set forth in the applicable PSA, the Service Provider is responsible for
obtaining all active ingredients, excipients, supplies and raw materials, labor,
development and production support, including all personnel and labor, necessary
to progress and complete the tasks in the applicable PSA.

(f)
Client-Supplied Materials. The Client shall retain title to all Client-supplied
materials (including API and delivery devices, as the case may be) at all times
while in the Service Provider’s possession or under the Service Provider’s
control, and the Service Provider shall only use or permit the use of the
Client-supplied materials to perform the Services for the Client and shall not
transfer the Client-supplied materials to any third party. The Service Provider
shall test samples of the Client-supplied materials that it receives in






--------------------------------------------------------------------------------

Exhibit 10.1


accordance with Service Providers standard operating procedures. The Client
shall be responsible for ensuring that the Client-supplied materials meet the
applicable specifications, comply with Applicable Laws and are appropriate for
use with respect to the Product and Services; Service Provider makes no
representations or warranties with respect to Client-supplied materials. In the
event that the Service Provider obtains the Client-supplied materials at the
Client’s written request, the Client shall reimburse the Service Provider for
the actual out-of-pocket expenses incurred by the Service Provider for such
items in such amount as agreed to by the Client in advance and in writing
(except as otherwise explicitly agreed in the applicable PSA).
(g)
Revisions to Project. Should changes to a particular PSA become necessary or
desirable, such changes will only be made following discussion and written
agreement between the Client and the Service Provider; provided, however, that
the Service Provider shall use reasonable efforts to accommodate the Client’s
requests for changes. The Service Provider will submit a written proposal to the
Client in the event a revision of a Project will result in a revision in the
price of the Project. The Service Provider has no obligation to perform and the
Client has no obligation to pay for any additional or modified Services absent
written agreement by the Parties with respect thereto.

(h)
Product Acceptance, Rejection and Recall.

(i)
Service Provider shall not be responsible for quality damages occurring due to
improper storage of Products after the Products are released to the Client or
Client’s designee, except to the extent caused by Service Provider’s negligence,
willful misconduct or breach of this Agreement.

(ii)
If a shipment of Product or any portion thereof fails to conform to the
Specifications or the Warranty provided by Service Provider herein upon shipment
to Client, then Client shall have the right to reject such nonconforming
shipment of Product or the non-conforming portion thereof, as the case may be.
Client shall give written notice to Service Provider of its rejection hereunder,
specifying the grounds for such rejection, within fifteen (15) business days of
Client’s (or its designee’s) receipt thereof; provided, however, that in the
event such defect is a Latent Defect or was not obvious and could not be readily
discovered from a physical inspection of the Product shipment, Client may give
written notice to Service Provider of its rejection of such shipment within five
(5) business days after Client's discovery of such non-conformance, specifying
the grounds for such rejection. The non-conforming shipment of the Product, or
the non-conforming portion thereof, shall be returned to Service Provider or
disposed of by Client at Service Provider’s election, in each case at Service
Provider's expense, after resolution of any dispute regarding such rejection in
accordance with this Agreement. At Client’s option, Service Provider shall
manufacture, supply and deliver replacement Product as soon as possible at
Service Provider’s expense (including as to the cost of shipping, insurance and
Client-supplied materials) or Service Provider shall promptly provide a refund
or credit to Client for the full amount paid by Client for such Product,
including the costs of shipping, insurance and Client-supplied materials.

(iii)
If Service Provider and Client do not agree on whether the Product conformed to
the Specifications or the Warranty provided by Service Provider herein within
thirty (30) days after Client’s written notice of rejection, the matter will be
submitted to an independent testing laboratory acceptable to both Parties for
its review and






--------------------------------------------------------------------------------

Exhibit 10.1


determination. The Parties will agree on the analytical methods and procedures
for testing, and an inter-laboratory methods transfer process will be
implemented at the laboratory to ensure acceptable test methods are applied. The
determination of such independent laboratory will be binding on both Parties.
The costs of the independent laboratory shall be borne by the Party against
which the determination of the laboratory is made (i.e., if the laboratory
decides the Product failed to meet Specifications upon shipment by Service
Provider, then Service Provider shall be responsible for such costs; otherwise
Client shall be). If the Product is determined not to conform to the
Specifications or the Warranty provided by Service Provider herein when shipped
by Service Provider (whether by agreement of the Parties or by the independent
laboratory), then Service Provider shall have the obligations with respect to
the non-conforming Product set forth in this Section 2(h) and, if requested by
Client, shall manufacture, supply and deliver replacement Product as soon as
possible. If the Product is determined to conform to the Specifications, then
Client shall accept and pay for the Product in accordance with the terms hereof.
(i)
Shipping. The Product will be shipped to Client or its designee FCA the
Manufacturing Facility (Incoterms 2020), at which time title and risk of loss
will pass to Client, using a carrier selected by Client.

(j)
Product Recall.

(i)
In the event that either Party should become aware of information that may
require a recall of any Product supplied under this Agreement, such Party shall
inform the other Party in writing within twenty-four (24) hours of becoming
aware of such information. In the event of any recall of the Product as
suggested, requested, or required by any governmental authority or Client, or
any recall to which both Parties agree in writing, Client shall oversee and
handle all physical aspects relating to any withdrawal or recall of the Product
sold by Client, its Affiliates, distributors, or customers. Service Provider
shall cooperate with Client and provide assistance to Client, as reasonably
requested, in conducting such recall, including providing all pertinent records
that Client may reasonably request to assist in effecting such action.

(ii)
With respect to any withdrawal or recall caused by the negligence, mistake,
fault, error or omission of Service Provider, Service Provider shall reimburse
or credit Client, upon Client’s consent, for any costs and expenses reasonably
incurred by Client in connection with the recall, including, without limitation,
replacing the Product at Client’s option (which replacement of Product shall be
paid for by Client at the Supply Price in effect at the time the rejected
Product was purchased, unless Client is entitled to a credit or reimbursement in
accordance with Section 2(h)(ii) for such Product being replaced, in which case
Service Provider shall be responsible for the cost of such replacement Product).
In all other circumstances, Client shall be responsible for the costs and
expenses of such withdrawal or recall and shall reimburse or credit Service
Provider, upon Service Provider's consent, for all costs and expenses reasonably
incurred by Service Provider in connection with the recall.

(k)
Product Complaints. Either Party shall immediately notify the other Party in
writing should it become aware of any defect or condition that renders any
lot(s) of Product supplied by Service Provider to Client in violation of any law
or regulation of any jurisdiction where the Product is sold. The Parties shall
share with each other all data on confirmed, lot-specific Product complaints,
including, but not limited to, complaints






--------------------------------------------------------------------------------

Exhibit 10.1


or information regarding performance and/or allegations or reports of any
negative effect from the use or misuse of such affected lot of Product, as soon
as such data is available. Each Party will provide reasonable assistance to the
other in resolving customer complaints. However, Client shall have sole
responsibility and authority to interact directly with its customers and
regulatory authorities in the resolution of such complaints. The Parties'
obligations with respect to Regulatory Requirements, adverse drug reactions and
drug withdrawals shall be set forth in the Quality Agreement for the Product.
(l)
Regulatory Inspections. The Service Provider agrees to permit representatives of
the FDA or any other relevant regulatory or governmental authority to access at
any reasonable time during normal business hours relevant records, information
(and where applicable make copies of the same), personnel and facilities that
are relevant to the Product. The Service Provider will advise the Client as soon
as reasonably possible of any proposed regulatory inspection relating to any
particular Product, the Services or this Agreement and shall keep the Client
informed about the results and conclusions of each such regulatory inspection or
audit, including actions taken by Service Provider to remedy conditions cited in
such inspection or audit.

(m)
Inspection by the Client. During the term of the relevant PSA, the Service
Provider will permit the Client to inspect the Manufacturing Facility (including
relevant records and information and where applicable make copies of the same)
once per calendar year (or more frequently for cause) to ensure compliance with
cGMPs and this Agreement. Such inspection shall occur during normal business
hours at times mutually agreeable to the Client and the Service Provider. Client
shall ensure that Client personnel will conduct each such inspection so as to
cause minimum interference to the normal operation of Service Provider’s
facilities. Such inspections may involve the transfer of Confidential
Information and shall be subject to the terms of Section 4 below.

(n)
Disclosures. The Service Provider shall provide all information to the Client
requested by the Client to comply with any disclosure requirements of Applicable
Law.

(o)
Cooperation. To the extent such services are included in the PSA, Service
Provider shall reasonably cooperate with and provide assistance to Client, at
Client’s request and expense, in connection with the preparation, submission and
maintenance of applications and other filings to the applicable Governmental
Entities to obtain and maintain Regulatory Approvals for the Product. Service
Provider shall promptly provide Client upon request with all information in
Service Provider’s control and part of the deliverables under the applicable PSA
that is necessary for Client to apply for, obtain, and maintain Regulatory
Approvals for the Product, including information relating to its facilities,
processes, methodology, raw materials and intermediates or the equipment used in
the manufacture of the Product. Further, Service Provider agrees, at Client’s
request and expense, to execute, acknowledge and deliver such further
instruments, and take such other actions, within a reasonable time after
receiving such request, which may be necessary to assist in the filing for,
preparation, submission or maintenance of such Regulatory Approvals.

(p)
Records. Service Provider shall maintain complete and accurate batch records,
laboratory data, reports and other technical records relating to the Product in
accordance with SOPs. Such information shall be maintained for the minimum
period required by Applicable Laws or, if longer, the Quality Agreement,
provided that Service Provider shall not destroy any such information without
first providing Client at least thirty (30)






--------------------------------------------------------------------------------

Exhibit 10.1


days prior written notice thereof and the opportunity to take possession of such
information, at Client’s expense.
(q)
Regulatory Compliance. Service Provider shall obtain and maintain all permits
and licenses with respect to operation of its facilities required by any
Governmental Entity in each jurisdiction in which Service Provider performs
Services.

3.
COMPENSATION AND EXPENSES.

(a)
Fees. Subject to the terms and conditions hereof, the Client shall pay the
supply price, compensate the Service Provider the fees and reimburse the Service
Provider for expenses incurred in performing the Services in accordance with
each PSA.

(b)
Payment. Unless otherwise agreed in the PSA, payment is due within fifteen (15)
days following the date of each invoice.

4.
CONFIDENTIALITY AND INTELLECTUAL PROPERTY

(a)
Each Party (the “Receiving Party”) may be provided with or otherwise have access
to Confidential Information of the other Party (the “Disclosing Party”), its
customers, suppliers, licensors, business partners and/or other third parties,
whether directly or indirectly, in writing, orally, electronically or by
drawings or inspection of equipment, products, facilities, software or other
property. The Receiving Party agrees not to disclose any Confidential
Information of the Disclosing Party to third parties or to use any Confidential
Information for any purpose other than performance of its obligations or
exercise of its rights pursuant to this Agreement, without prior written consent
of the Disclosing Party.

(b)
Confidential Information does not include information that: (i) is or later
becomes available to the public through no breach of the Agreement by the
Receiving Party; (ii) is obtained by the Receiving Party from a third party who
had the legal right to disclose the information to the Receiving Party; (iii) is
already in the possession of the Receiving Party without obligation of
confidentiality at the time of disclosure by the Disclosing Party; (iv) is
developed independently by the Receiving Party without use of the Disclosing
Party’s Confidential Information; or (v) is required to be disclosed by law,
government regulation, or court order, provided that if the Receiving Party
discloses the Confidential Information pursuant to Section 4(b)(v) hereof, the
Receiving Party shall give the Disclosing Party reasonable advance, written
notice sufficient to permit the Disclosing Party to contest such requirement of
disclosure, take all reasonable and lawful actions to avoid and/or minimize the
extent of such disclosure, and cooperate with the Disclosing Party, at the
Disclosing Party’s cost, if the Disclosing Party wishes to seek a protective
order or other equitable relief.

(c)
Neither Party shall make any press release or other public announcement
regarding the existence or terms of this Agreement without the prior written
consent of the other Party, except as necessary to comply with Applicable Laws
(including securities regulations). Notwithstanding anything to the contrary in
this Agreement, either Party may disclose this Agreement on a reasonable
need-to-know basis to actual and potential investors, acquirers, lenders,
licensees or collaborators under reasonable conditions of confidentiality under
the circumstances.






--------------------------------------------------------------------------------

Exhibit 10.1


(d)
The obligations set forth in this Section 4 shall survive the termination or
expiration of this Agreement or a PSA for any reason and are in addition to, not
in lieu of, any other obligations regarding the Confidential Information
contained in any other agreement.

(e)
All Client Intellectual Property and Product Inventions will be the sole and
exclusive property of Client. Service Provider will, and hereby does, at no
cost, assign to Client any and all Product Inventions. If Client requests and at
Client’s expense, Service Provider will execute any and all applications,
assignments or other instruments and give testimony which shall be necessary to
apply for and obtain letters of patent or any other intellectual property rights
of the U.S. or of any foreign country with respect to the Product Inventions and
Client shall reimburse Service Provider for reasonable out of pocket expenses
incurred. Client hereby grants to Service Provider a royalty-free,
non-transferable license (without right to sublicense) to use such Client
Intellectual Property and Product Inventions solely to the extent necessary to
perform the Services during the Term.



(f)
All Service Provider Intellectual Property and Process Inventions will be the
sole and exclusive property of Service Provider. Service Provider hereby grants
to Client a perpetual, irrevocable, world-wide, royalty-free, non-exclusive
license (with the right to grant sublicenses through multiple tiers) for Client
to use Service Provider Intellectual Property and Process Inventions that are
incorporated in the Product or other deliverables provided by Service Provider
solely to the extent necessary for Client to develop and seek regulatory
approval for the Product and, in the case of any such subject matter that is
incorporated into a regulatory submission for the Product or covered by a
patent, to produce and commercialize the Product. The terms of any license to
any other Service Provider Intellectual Property and Process Inventions for
production and commercialization of a Product will be set forth in a new or
amended PSA or other relevant, legal agreement executed between the Parties
(e.g., commercial supply agreement) on commercially reasonable terms promptly
following Client’s request. Service Provider will not incorporate any
Intellectual Property owned by any third party that has not been properly
licensed or purchased by Service Provider or Client into any Product or
deliverable under this Agreement.

5.
DEBARMENT

Service Provider represents and warrants to Client that:
(a)
Service Provider is not now nor will Service Provider, during the Term of this
Agreement, be debarred or disqualified pursuant to the FDCA (“Debarred”), be
excluded from participating in a federal health care program (“Excluded”), and
that Service Provider has never been convicted of a felony under federal law for
conduct relating to the development or approval of a drug product or relating to
a drug product (“Drug Felony”);

(b)
Service Provider will not use any employee, independent contractor or other
representative that is Debarred, Excluded, or has been convicted of a Drug
Felony, in any capacity in connection with the performance of the Services
provided hereunder; and

(c)
If Service Provider or any employee, independent contractor or other
representative is subsequently Debarred, Excluded, or convicted of a Drug
Felony, or is charged with or






--------------------------------------------------------------------------------

Exhibit 10.1


under investigation for any of the foregoing, Service Provider will immediately
notify Client of such action in writing.
6.
RETURN AND DESTRUCTION OF MATERIALS

Upon termination of this Agreement, the Service Provider and Client agree to
arrange the return or destruction of all materials and tangible embodiments of
the Confidential Information pertinent to the Client’s Product in the Service
Provider’s possession, as well as any unused Client-supplied materials
(including API and delivery devices, as the case may be), in a commercially
reasonable manner.
7.
TERM AND TERMINATION

(a)
This Agreement shall be effective as of the Effective Date of this Agreement and
shall continue through the completion of all Services under any and all Project
Scope Agreements, unless earlier terminated in accordance with this Section (the
“Term”). The term for any particular Project shall be set forth in the PSA to
the extent it can be estimated at the inception of the Project; otherwise, the
term for any Project starts upon signature by both Parties of the applicable PSA
and ends on the completion of all Services related to such Project.

(b)
Either the Client or Service Provider may terminate this Agreement or a Project
Scope Agreement effective immediately upon written notice to the other Party if
the other Party makes an assignment for the benefit of its creditors, the other
Party files a voluntary petition under federal or state bankruptcy or insolvency
laws, a receiver or custodian is appointed for the other Party’s business, or
proceedings are instituted against the other Party under federal or state
bankruptcy or insolvency laws that have not been stayed or dismissed within
sixty (60) days.

(c)
Each Party hereto (the “Non-Breaching Party”) shall be entitled to terminate
this Agreement, or any particular PSA, by written notice to the other Party (the
“Breaching Party”) in the event that the Breaching Party is in default of any of
its material obligations under this Agreement (or a particular Project) and, in
the case of a default that can be remedied, fails to remedy such default within
sixty (60) days after receipt of written notice thereof by the Non-Breaching
Party. Any such notice shall specifically state: (i) the nature of the breach;
(ii) the desired cure; and (iii) that the Non-Breaching Party intends to
terminate this Agreement (or a particular Project, identifying the particular
Project in such notice) in the event that the Breaching Party fails to remedy
the default.

(d)
Client shall be entitled to terminate this Agreement, or any particular PSA,
without cause upon at least thirty (30) days prior written notice to Service
Provider.

(e)
Upon termination of this Agreement or a particular PSA, Service Provider will
cooperate with the Client, as reasonably requested by the Client, to provide for
the orderly cessation or completion of the applicable Project(s), and the Client
shall pay Service Provider for the actual work completed to the date of
termination, together with any reasonable expenses incurred or to be incurred
from non-cancelable agreements, costs of cancellation of cancelable agreements,
and termination /cancellation fees and other fees set forth in the PSA. In the
event of termination by Service Provider pursuant to Section 7(b) or 7(c) above,
the Service Provider may, at its option complete the manufacturing of purchase
orders accepted by the Service Provider prior to the effective date of






--------------------------------------------------------------------------------

Exhibit 10.1


termination. In the event of termination by Client pursuant to Section 7(b),
7(c) or 7(d) above, the Client may, at its option, require Service Provider to
complete the manufacturing of purchase orders accepted by the Service Provider
prior to the effective date of termination. The termination or expiration of
this Agreement or any PSA shall not relieve any of the Parties of their
obligations to the other in respect to maintaining confidentiality,
indemnification, compensation for Services performed and appropriate reporting
of any data obtained. Termination or expiration of this Agreement or any PSA
shall not affect: (i) the Client’s obligation to pay for Services performed by
the Service Provider or expenses reasonably incurred by the Service Provider for
which the Service Provider is entitled to reimbursement under this Agreement or
a PSA, including without limitation payment for Product delivered after the
effective date of termination; or (ii) the Parties’ obligations under paragraphs
2(h), 2(i), 2(j), 2(m), 2(n), 4, 6, 7, 8, 9 and 10 hereof, which shall survive
termination or expiration of this Agreement.
8.
INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

(a)
The Client agrees to indemnify, defend and hold harmless the Service Provider,
its Affiliates and their respective officers, directors, employees, and agents
(each, a “Representative”) from any and all Losses incurred by any of them
relating to a Third Party Claim arising from or relating to:

(i)
Any breach of any obligation by the Client under this Agreement or a PSA, or of
any representation or warranty of the Client under this Agreement or a PSA or
any act, or omission of the Client in connection with its obligations under this
Agreement or a PSA;

(ii)
Any claim that the Product infringes or violates the intellectual property
rights of a third party;

(iii)
the negligence, recklessness or willful misconduct of, or breach of a statutory
duty by Client or its agents in connection with this Agreement; or

(iv)
Client’s development, studies, regulatory submissions, use, storage, handling,
shipment or Commercialization of, or with respect to, the Product.

The Client shall have no liability under this Section 8(a) for items that are
Service Provider’s responsibility pursuant to Section 8(b) below.
(b)
The Service Provider agrees to indemnify, defend and hold harmless the Client
and its Representatives from any and all Losses incurred by any of them relating
to a Third Party Claim arising from or relating to:

(i)
Any breach of any obligation by the Service Provider under this Agreement or a
PSA, or of any representation or warranty of the Service Provider under this
Agreement or a PSA or any act, or omission of the Service Provider in connection
with its obligations under this Agreement or a PSA;

(ii)
Any claim that any work performed by Service Provider hereunder infringes or
violates the intellectual property rights of a third party; or

(iii)
the negligence, recklessness or willful misconduct of, or breach of a statutory
duty by Service Provider or its agents in connection with this Agreement.






--------------------------------------------------------------------------------

Exhibit 10.1


The Service Provider shall have no liability under this Section 8(b) for items
that are Client’s responsibility pursuant to Section 8(a) above.
(c)
Any Party seeking indemnification under this Article 8 (the “Indemnitee”) shall:
(a) promptly notify the indemnifying Party (the “Indemnitor”) of the applicable
claim; (b) provide the Indemnitor sole control over the defense and/or
settlement thereof; and (c) at the Indemnitor’s request and expense, provide
full information and reasonable assistance to Indemnitor with respect to such
claim. Without limiting the foregoing, Indemnitee, at its own expense, shall
have the right to participate with counsel of its own choosing in the defense
and/or settlement of any such claim. The indemnification under this Article 8
shall not apply to amounts paid in settlement of any claim if such settlement is
effected without the consent of the Indemnitor. Indemnitor shall not settle any
such claim or otherwise consent to an adverse judgment in such claim if the same
materially diminishes the rights or interests of the Indemnitee without the
express written consent of such Indemnitee, which consent shall not be
unreasonably withheld.

(d)
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL, INDIRECT,
SPECIAL, PUNITIVE OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING, BUT NOT LIMITED
TO, LOSS OF REVENUES, PROFITS OR DATA, LOST BUSINESS, LOST INFORMATION OR OTHER
PECUNIARY LOSS, SUFFERED OR INCURRED BY A PARTY ARISING OUT OF PERFORMANCE UNDER
THIS AGREEMENT, WHETHER IN CONTRACT OR IN TORT, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN ANY EVENT, UNDER NO CIRCUMSTANCES
WILL SERVICE PROVIDER BE LIABLE FOR ANY LOSS, COST, EXPENSE OR DAMAGE ARISING
OUT OF PERFORMANCE UNDER THIS AGREEMENT IN AN AMOUNT EXCEEDING THE SUM OF THE
FEES ACTUALLY PAID BY CLIENT TO SUMMIT UNDER THIS AGREEMENT, EVEN IF CLIENT
PARTY HAS BEEN ADVISED OF THE CLAIM OR POTENTIAL CLAIM. THE FOREGOING
LIMITATIONS ON DAMAGES AND LIABILITY UNDER THIS SECTION 8(d) SHALL NOT APPLY
WITH RESPECT TO A PARTY’S WILLFUL MISCONDUCT (INCLUDING, IN THE CASE OF SERVICE
PROVIDER, WILLFUL FAILURE TO SUPPLY PRODUCT IN ACCORDANCE WITH THIS AGREEMENT),
GROSS NEGLIGENCE, BREACH OF ARTICLE 4 OR OBLIGATION TO INDEMNIFY THE OTHER UNDER
SECTIONS 8(a) OR 8(b) HEREOF IN CONNECTION WITH A LIABILITY TO A THIRD PARTY.

EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, THERE ARE NO WARRANTIES OF
ANY KIND, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES OR ANY
DELIVERABLES, INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NONINFRINGEMENT.
(e)
Each Party shall obtain and maintain, during the Term and for six (6) years
thereafter, comprehensive general liability insurance, including product
liability and/or clinical trial insurance, as the case may be, commensurate with
levels standard and customary in the pharmaceutical industry and with projects
of the nature and scope described in this Agreement. Such liability insurance
shall be maintained on an occurrence basis to provide such protection after
expiration or termination of the policy itself or this






--------------------------------------------------------------------------------

Exhibit 10.1


Agreement. Each Party shall furnish to the other Party on request certificates
issued by the insurance company setting forth the amount of the liability
insurance.
9.
FORCE MAJEURE

(a)
Notification. If either Party is affected by a Force Majeure, it shall forthwith
notify the other Party in writing of the nature and extent thereof.

(b)
Forgiveness of Performance. Neither Party shall be deemed to be in breach of
this Agreement, or otherwise liable to the other, by reason of any delay in
performance, or non-performance of any of its obligations hereunder to the
extent that such delay or non-performance is due to any Force Majeure of which
it has notified the other Party in writing and the time for performance of such
obligation shall be extended for the period that such Force Majeure shall
continue.

(c)
Continuation of Force Majeure. In the event that such Force Majeure continues
for a period in excess of sixty (60) days and the affected Party is unable to
fulfill its obligations hereunder beyond such period of sixty (60) days, the
unaffected Party shall be entitled to suspend its performance of its obligations
under this Agreement until such time as the affected Party is able to fulfill
its obligations. The Parties agree to undertake discussions with a view to
reaching some other mutually acceptable and reasonable arrangement for
alleviating the effects of such Force Majeure, which may include the termination
of this Agreement.

10.
MISCELLANEOUS

(a)
This Agreement may not be assigned by either Party, nor may any right or
obligation be delegated by either Party without the prior written consent of the
other Party hereto; provided, however, that either Party may assign this
Agreement, without the other Party’s consent, to an Affiliate or by way of
merger or sale of all or substantially all of the Party’s assets related to this
Agreement. This Agreement will inure to the benefit of and be binding on all
permitted successors and assigns. Service Provider may not subcontract all or
substantially all of the Services without Client’s prior written consent.

(b)
The relationship created by this Agreement shall be that of independent
contractor, and the Service Provider shall have no authority to bind or act as
agent for the Client or its employees for any purpose.

(c)
This Agreement, together with the Project Scope Agreements, constitutes the
entire agreement between the Client and the Service Provider with respect to the
subject matter of this Agreement. In the event of any conflict between the terms
of the MSA and any PSA, the PSA shall govern and control.

(d)
This Agreement may not be modified in any respect by any verbal statement,
representation, or agreement made by any employee, officer, or representative of
the Client, or by any written documents unless it is signed by an officer of the
Client and by the Service Provider.

(e)
The Service Provider hereby agrees that each provision herein shall be treated
as a separate and independent clause, and the unenforceability of any one clause
shall in no way impair the enforceability of any of the other clauses of the
Agreement. Moreover,






--------------------------------------------------------------------------------

Exhibit 10.1


if one or more of the provisions contained in this Agreement shall for any
reason be held to be unenforceable at law, the Parties shall in good faith
negotiate a replacement for each such provision that is consistent with their
original intent, and the remaining provisions of this Agreement shall remain in
full force and effect. The Parties hereby further agree that the language of all
parts of this Agreement shall in all cases be construed as a whole according to
its fair meaning and not strictly for or against either of the Parties.
(f)
This Agreement will be governed by, construed, and enforced in accordance with
the laws of the State of New York without giving effect to the conflicts of laws
principles of any jurisdiction. Client and Service Provider each irrevocably and
unconditionally submit to the jurisdiction of any Federal or State court sitting
in the State of New York, County of New York, accept for itself and in respect
of its property the non-exclusive jurisdiction of such courts, and waive the
right to trial by jury in any action, suit, or proceeding of any kind or nature
in any court to which they become parties relating to the transactions
contemplated by this Agreement.

(g)
This Agreement and any amendment hereto may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which counterparts taken together shall constitute but one
and the same instrument. The exchange of copies of this Agreement or amendments
thereto and of executed signature pages by facsimile transmission or by email
transmission in portable document format (.pdf), or similar format, shall
constitute effective execution and delivery of such instrument(s) as to the
Parties and may be used in lieu of the original Agreement or amendment for all
purposes. Signatures of the Parties transmitted by facsimile or by email in
portable document format (.pdf), or similar format, shall be deemed to be their
original signatures for all purposes.

(h)
Any notice or report required or permitted to be given or made under this
Agreement or any PSA by either Party shall be in writing and delivered to the
other Party at its address indicated on Exhibit B hereto (or to such other
address as a Party may specify by like notice) by courier or by registered or
certified airmail, postage prepaid, or by email; provided, however, that all
email notices shall be promptly confirmed, in writing, by courier or by
registered or certified airmail, postage prepaid. All notices shall be effective
as of the date received by the addressee.





[signature page follows]





--------------------------------------------------------------------------------

Exhibit 10.1






IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.


CLIENT:
SERVICE PROVIDER:
OPIANT PHARMACEUTICALS, INC
SUMMIT BIOSCIENCES INC.
By: ___/s/ Dr. Roger Crystal________________
   Name: Dr. Roger Crystal


   Title: Chief Executive Officer




By: __/s/ Ted Marcuccio______________
   Ted Marcuccio
   Chief Business Officer










--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT A


PROJECT SCOPE AGREEMENT








summitmsaimage1a02.gif [summitmsaimage1a02.gif]
Quality, Integrity and Passion


Development, Manufacturing and Stability Program for Opioid Antagonist Nasal
Spray (revision 03)


Prepared For


Opiant Pharmaceuticals, Inc.




summitmsaimage2a02.gif [summitmsaimage2a02.gif]






July 22, 2020













--------------------------------------------------------------------------------

Exhibit 10.1


Confidential Business Information
Property of Summit Biosciences Inc.
Authorized Use Only
Project
This Project Scope Agreement (PSA) is between Opiant Pharmaceuticals, Inc.
(Opiant or Client), with an address of 233 Wilshire Blvd, Suite 280, Santa
Monica, CA 90401, and Summit Biosciences Inc. (Summit), with an address of 1513
Bull Lea Road, Lexington, KY. This PSA provides an estimate for the services to
be performed by Summit for Opiant.


In consideration for an estimated project cost of approximately $6.545 million,
Summit will provide services related to product and method development,
validation, GMP manufacturing and stability of an opioid antagonist nasal spray
product as described more fully on Appendix A and Appendix B.


Summit’s Specialized Capabilities for this Project
Expertise and Regulatory Experience with Spray Drug Development
Summit personnel have over 18 years of experience developing and manufacturing
multiple nasal spray drug products, which includes extensive interaction with
the FDA. This experience includes the development and qualification of
analytical methods used to measure and characterize nasal spray drug products,
which is critically important for gaining FDA approval.


Summit’s extensive interaction with the FDA can be leveraged to help meet
non-published FDA expectations and to avoid pitfalls related to the development
of nasal drug products. The recent experience of completing the vast number of
studies and tasks required for new and generic nasal spray products can be used
to add significant value to the program.
Unique Infrastructure
Summit operates an FDA and EU approved and DEA registered cGMP manufacturing
facility specifically designed to produce nasal spray drug products. Based on
FDA, EU and DEA feedback over the years, the facility and manufacturing process
have been designed to control Critical Quality Attributes (CQAs) of the drug
product. Summit manufactures both generic and branded nasal spray products for
development, clinical testing and commercial sale in the US, Europe, and
elsewhere.


Summit has installed and qualified all of the analytical instrumentation
required to characterize nasal spray drug products as specified in FDA guidance
documents. Summit scientists have gained extensive experience using this
instrumentation while characterizing multiple products during release, stability
and bioequivalence testing. Summit has a fully equipped microbiology laboratory
for testing raw materials, environmental samples and finished products.
COVID-19 Emergency Management Plan
Summit is classified as a Critical Infrastructure Industry by the Dept of
Homeland Security, and as such is expected to remain operational during the
current pandemic. Summit has put in place a business continuity plan for
mitigating the impact of highly infectious agents including SARS-CoV-2. This
continuity plan outlines Summit’s strategy in preparing for, responding to, and
recovering from a highly infectious (respiratory) disease outbreak such as
COVID-19 or Pandemic Flu. The plan defines the response leadership team,
communication strategies, and





--------------------------------------------------------------------------------

Exhibit 10.1


includes current procedures, policies and enhanced hygiene requirements
throughout all operations. Evolving information from CDC or other governmental
agencies is monitored regularly and any new recommendations or requirements are
integrated into Summit policies. Policies and requirements are reviewed daily
with staff, and refresher training is conducted as needed on pertinent topics.
While the overall impact of the pandemic is uncertain and cannot be predicted,
Summit remains committed to the safety of employees, Clients and visitors, and
to continuing to deliver outstanding service to our Clients.
Focused Project Management
Summit will appoint a Project Manager with development, validation and
manufacturing experience and expertise related to nasal spray drug products to
manage the tasks, budget and timeline to assure:


1.
High quality, on-time delivery of objectives

2.
Proactive, focused customer service

3.
Application of our vast experience and expertise in nasal drug development to
help speed development objectives.



Terms and Conditions
1.
Initiation of Work - Services will not be initiated until a purchase order
number, a signed copy of this proposal, or an email from a duly authorized
representative of Client referencing the proposal number and authorized value is
received. Additionally, the Project Deposit and Materials Deposit must be
received prior to initiating work.

2.
Scope Change - Information provided to Summit subsequent to the effective date
may change the scope or nature of this project and may result in mutually agreed
changes to the estimates provided herein and amendments to this proposal. Any
changes in the scope of this project may be addressed in an amendment to this
proposal. The pricing for any such scope changes will be at the current Summit
hourly or flat rate pricing in effect when such scope changes are signed.

3.
Development Stage & cGMP – Tasks will be phased in as appropriate for the stage
of development (Development vs. GMP) and agreed to in advance by Client and
Summit.

4.
Customs Fees – Any customs duty and/or taxes payable will be charged to Client.

5.
Shipping – Pass through costs may include out of country telephone transaction
charges, express mail/courier shipment costs and freight.

6.
Travel – Any project-related travel of Summit scientific staff and time spent
outside the company at the request of Client will be subject to additional
charges and will require pre-approval by Client.

7.
Materials and Supplies – Unless otherwise specified in the proposal, Client will
be invoiced for the cost of all project materials and supplies purchased by
Summit (such as pumps, vials, reagents, reference standards, filters, tubing,
labels, etc.) plus a handling charge.

8.
Subcontracted Services – Unless otherwise specified in the proposal, Client will
be invoiced for the cost of all subcontracted services necessary to complete the
project plus a handling charge.






--------------------------------------------------------------------------------

Exhibit 10.1


9.
Storage – Storage will be invoiced monthly based on volume and storage
requirements of the product (DEA controlled vs. non-controlled).

10.
Reports and Documentation – Summit will provide one draft for each requested
document in an agreed upon format. Additional drafts of batch records,
protocols, or reports required for format changes will incur an additional cost
at standard hourly rates.

11.
Invoicing and Payment – Summit shall invoice and Client shall pay the fees,
costs, expenses and deposits as set forth on Appendix A.

12.
Variables and Additions – The parties recognize that unusual, unique and
unexpected problems, requirements, or developments may arise which require
additional unanticipated work. The following is not an exhaustive list of such
variables which, if incurred, may require the performance of additional work
outside the scope of that described in the proposal:

•
Unusual physical or chemical characteristics that are discovered during
stability.

•
Formulations, technologies, processes or analytical methodologies represented as
meeting USP, GMP and/or Summit standards that do not meet requirements.

•
Identification and quantification of impurities and/or degradation products (not
included in the standard assay qualification).

•
Additional analytical work due to customer request, out of specification results
and/or analysis of samples placed on hold.

•
Data Rates – Delivery of supporting documentation related to batch manufacturing
(i.e. room monitoring data, Purified Water System qualification testing data,
requalification or certification data, etc.) will incur an additional cost at
standard hourly rates.

•
Regulatory Support – Regulatory support, including client submissions and
activities which result in direct contact between Summit and any regulatory
agency will incur a charge at the regulatory support hourly rate.

In the event that any of these variables or others exists or occurs, they will
be promptly identified by Summit in a Project Change Order, and the cost thereof
presented to Client. The additional work will proceed when the modified scope of
work is agreed to and signed by Client and Summit.





--------------------------------------------------------------------------------

Exhibit 10.1






Master Services Agreement                 
This PSA is subject to the terms and conditions of that Master Services
Agreement (“MSA”) between Client and Summit with an Effective Date of July 1,
2020, and is incorporated by reference therein. The terms and conditions in the
MSA, together with this PSA, will govern the arrangement between the parties for
this program.
By signing this PSA, Client authorizes Summit to begin ordering project
materials and performing one or more of the activities detailed herein. The
levels of effort and cost reflected in this PSA are estimates only and are,
therefore, subject to change upon the receipt and review of additional
information. Additional documentation to drive the various requirements of the
services to be provided will be prepared by Summit and signed by Summit and
Client.


Approvals


PROPOSAL BY:                    ACCEPTED BY:
Summit Biosciences Inc.                Opiant Pharmaceuticals, Inc.


__/s/ Greg Plucinski______________        _/s/ Dr. Roger Crystal_______
Signature                        Signature

_____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________        ________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
Printed Name: Greg Plucinski            Printed Name: Dr. Roger Crystal



_____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________        ________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
Title: President & COO                Title: Chief Executive
Officer                    
                    
_____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________        ________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
Date: July 22, 2020                    Date: July 22, 2020





































--------------------------------------------------------------------------------

Exhibit 10.1




Appendix A






[Intentionally Deleted]





























































































--------------------------------------------------------------------------------

Exhibit 10.1


Appendix B






[Intentionally Deleted]















--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT B


CONTACT ADDRESSES








If to Service Provider:
Summit Biosciences Inc.
Coldstream Research Campus
1513 Bull Lea Road
Lexington, KY 40511
Attention: Ted Marcuccio
 
 
 
 
If to Client:
Opiant Pharmaceuticals, Inc.
233 Wilshire Blvd., Suite 280
Santa Monica, CA 90401
Attention: General Counsel


































































